IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                    NOS. AP-76,699, AP-76,700, AP-76,701, AP-76,702



                   EX PARTE DAVID HARLEY BAILEY, Applicant



          ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
      CAUSE NOS. 88-CR-145-B, 88-CR-142-B, 88-CR-139-B & 88-CR-144-B
                    IN THE 138TH DISTRICT COURT
                       FROM CAMERON COUNTY



       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts

of injury to a child and sentenced to ten years’ imprisonment on each count. He was also convicted

of two counts of aggravated sexual assault and sentenced to twenty years’ imprisonment on each

count. He did not appeal his convictions.

       Applicant contends, among other things, that his sentences were improperly cumulated. On
                                                                                                   2

April 13, 2005, we denied his applications without written order. On December 15, 2010, we

reconsidered these dispositions on our own motion and remanded his applications for further

findings of fact and conclusions of law. On March 9, 2011 and June 15, 2011, we remanded his

applications again for further findings and conclusions. After holding live evidentiary hearings, the

trial court concluded that Applicant’s sentences were improperly cumulated and recommended that

we grant relief. We agree with the trial court’s recommendation. Relief is granted. The judgments

of conviction in cause numbers 88-CR-145-B, 88-CR-142-B, 88-CR-139-B, and 88-CR-144-B in

the 138th District Court of Cameron County are reformed to reflect that Applicant’s sentences run

concurrently.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.


Filed: November 23, 2011
Do not publish